     Case 3:19-cv-02075-JAH-LL Document 60 Filed 07/13/20 PageID.1089 Page 1 of 2



1
2
3
4
5
6
7
8
9
10
                              UNITED STATES DISTRICT COURT
11
                             SOUTHERN DISTRICT OF CALIFORNIA
12
13
     JAE PROPERTIES, INC.,                            Case No.: 19cv2075-JAH-LL
14
                                         Plaintiff,
15                                                    ORDER SETTING TELEPHONIC
     v.                                               ATTORNEYS-ONLY DISCOVERY
16                                                    HEARING
     AMTAX HOLDINGS 2001-XX, LLC,
17
                                      Defendant.
18
      __________________________________
19
     AMTAX HOLDINGS 2001-XX, LLC and
20   VICTORIA HEIGHTS LTD.,
21                             Counter-Plaintiffs,
22   v.
23   JAE PROPERTIES, INC.,
24                      Counter-Claim Defendant.
25
26
27
28   ///
                                                      1
                                                                            19CV2075-JAH-LL
     4819-9544-5175v1
     Case 3:19-cv-02075-JAH-LL Document 60 Filed 07/13/20 PageID.1090 Page 2 of 2



1         On July 8, 2020, the Court held an informal telephonic conference regarding the parties’
2    discovery dispute. Counsel for JAE Properties, Inc. (hereinafter “JAE”), Robert Berry and
3    Carol Silberberg, and counsel for Amtax Holdings 2001-XX, LLC and Victoria Heights
4    Ltd., (hereinafter “Amtax”), Craig Bessenger and Eric Pettit participated in the conference.
5         The Court hereby sets a follow-up telephonic attorneys-only discovery hearing with
6    Judge Lopez on July 14, 2020 at 11:30 a.m. Counsel for both parties are ORDERED to
7    update the Court regarding a summary of your meet and confer efforts, the discovery issue
8    in dispute, and your respective position in support thereof. The Court will email counsel
9    for the parties the conference call-in number.
10           IT IS SO ORDERED.
11   Dated: July 13, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                    2
28                                                                                 19CV2075-JAH-LL
      v
